Case 1:07-cr-00396-CMH Document 132 Filed 12/11/20 Page 1 of 7 PagelD# 905

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA,
Criminal No. 1:07-cr-396
v.

YAHYA WATSON,

Defendant.

ere ee ee

MEMORANDUM OPINION

THIS MATTER comes before the Court on Defendant’s Emergency
Motion for Compassionate Release for Extraordinary and
Compelling Circumstances pursuant to 18 U.S.C. § 3582(c) (1) (A)
and Reduction of Sentence pursuant to Amendment 782 to the
United States Sentencing Guidelines and the First Step Act.

On November 27, 2007, Defendant pleaded guilty to
conspiracy to distribute and possession with intent’ to
distribute five kilograms of cocaine. On May 7, 2008, Defendant
was sentenced to 324 months of incarceration followed by ten
years of supervised release. Defendant is currently being held
at FCI Fort Dix and has served a little over 13 years of his
lengthy sentence. Defendant’s anticipated release date is

November 19, 2030, approximately ten years away.
Case 1:07-cr-00396-CMH Document 132 Filed 12/11/20 Page 2 of 7 PagelD# 906

Defendant now seeks compassionate release based on his
medical conditions. The Court finds that Defendant has not
provided any “extraordinary and compelling reasons” that justify
release under 18 U.S.C. § 3582(c) (1) (A). To show that COVID-19
presents a sufficient justification for release, defendants must
prove (1) a “particularized susceptibility” to COVID-19, and (2)
a “particularized risk” of contracting COVID-19. United States
v. White, 2020 WL 1906845, at *1 n.2 (E.D. Va. Apr. 17, 2020)

(quoting United States v. Feiling, 2020 WL 1821457, at *7 (E.D.

 

Va. Apr. 10, 2020)). The Defendant bears the burden of proving
both elements. Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49.
56-57 (2005). In this case, the Defendant fails to meet this
burden.

As to the first element, Defendant cannot show that his
medical conditions make him particularly susceptible to the
negative effects of COVID-19. Defendant suffers from asthma and
uses an as-needed inhaler to treat his condition. Defendant
argues that his race makes his asthma a greater concern and also
that it makes him more susceptible to the negative effects of
COVID-19. However, the Court finds that, without more detailed
records of Defendant’s asthma, this condition does not place him
in a high-risk category. See Coronavirus Disease 2019: People

with Certain Medical Conditions, Centers for Disease Control and

 

Prevention, https: //www.cdc.gov/coronavirus/2019-ncov/need-

2
Case 1:07-cr-00396-CMH Document 132 Filed 12/11/20 Page 3 of 7 PagelD# 907

extra-precautions/people-with-medical-conditions. html (Last
updated Dec. 1, 2020).

The CDC gives guidance on which persons should take extra
precautions to avoid contracting the novel coronavirus. Persons
who suffer from moderate to severe asthma are in the category of
those who might be at a higher risk of severe illness, but those
with less severe forms of asthma do not fall into this category.
Id. Defendant’s medical records do not show that his asthma
substantially interferes with his daily life since it can be
treated with an as-needed inhaler. Since Defendant has provided
no evidence that his asthma has been ineffectively managed in
prison, the condition does not create an extraordinary

circumstance that would justify release. See United States v.

 

Shmuckler, 2019 WL 6257959, at *3 (E.D. Va. Nov. 22, 2019).
Defendant being an African American man does not change
this analysis. The CDC recognizes that members of minority
groups can suffer health disparities; however, these disparities
are not based on biological makeup but on other factors. The CDC
points to “social determinants of health, such as poverty and
healthcare access” that contribute to negative outcomes from

COVID-19 infection in minority communities. See Health Equity

 

Considerations and Racial and Ethnic Minority Groups, Centers

 

for Disease Control and Prevention,

https: //www.cdc.gov/coronavirus/2019-ncov/community/health-

3
Case 1:07-cr-00396-CMH Document 132 Filed 12/11/20 Page 4 of 7 PagelD# 908

equity/race-ethnicity.html (Last updated Jul. 24, 2020).
Defendant has regular access to medical care at FCI Fort Dix.
Defendant’s race does not transform his asthma into a more
severe type, and it does not by itself mean that he is more
susceptible to the negative effects of COVID-19.

As to the second element, Defendant has not proved that his
release plan will decrease the likelihood of contracting COVID-
19. Defendant proposes that he be released to live with his
mother and brother in Germantown, Maryland. Germantown sits in a
county that has over 36,000 positive cases. Defendant’s release
would not necessarily be any safer for him because he would be
released to a home that does not follow the strict procedures
laid out in the BOP’s modified operations plan and he would be
living in a county with a significant number of positive COVID-
19 cases. Additionally, Defendant’s release might expose others
to the dangers of COVID-19 because he would need to interact
with his family, his probation officer, and other members of the

community. See United States v. Feiling, 2020 WL 1821457, at *8

 

(E.D. Va. Apr. 10, 2020) (“Defendant’s release on home
confinement presents its own risks to Defendant’s health, the
health of his family and public safety.”). Since Defendant’s
release plan does not prove that he is less likely to contract
COVID-19 outside of Fort Dix, his current incarceration does not

present a particularized risk of contracting COVID-19.

4
Case 1:07-cr-00396-CMH Document 132 Filed 12/11/20 Page 5 of 7 PagelD# 909

Even if Defendant could show a particularized
susceptibility to the virus and a particularized risk of
contracting the virus, the statutory sentencing factors weigh
against granting the Defendant’s motion for compassionate
release. Compassionate release is an extraordinary remedy and is
only appropriate when a defendant does not pose a danger to the
community. U.S.8.G 1B1.13(2).

Defendant engaged in a large cocaine distribution business
in the Washington D.C. area. He received a downward departure
from the sentencing guidelines at his original sentencing, but
even with the departure, Defendant received a sentence of 324
months. Defendant has ten years remaining on that sentence.
Reducing Defendant’s sentence by such a lengthy amount of time
would not promote respect for the law or deter future offenders

from engaging in similar conduct. See Porter-Eley v. United

 

States, 2020 WL 3803030, at *3 (E.D. Va. July 6, 2020) (noting
the importance of deterrence and a just sentence when
considering a motion for compassionate release).

After considering the statutory sentencing factors, this
Court finds that the Defendant poses a danger to the community.
The Court has also considered the Defendant’s family issues and
the Defendant’s initiative to better himself while in prison,
and while the Court is sympathetic, these considerations do not

weigh heavily enough to justify release. The Court finds that

5
Case 1:07-cr-00396-CMH Document 132 Filed 12/11/20 Page 6 of 7 PagelD# 910

compassionate release is not appropriate here for the reasons
stated.

The Defendant brings an additional ground for relief,
asking that his sentence be reduced under the provisions of
Amendment 782 and the First Step Act. For purposes of an
Amendment 782 motion, Defendant falls into criminal history
category VI, even though the Court departed downward at
sentencing to place Defendant in criminal history category III.
Under Amendment 782, a defendant’s eligibility for a sentence
reduction is determined before any departure at the original
sentencing. U.S.S.G. § 1B1.10 cmt. 1(A). Since the government
has not moved for a departure from the Guidelines range,
Defendant is ineligible for a sentence reduction below the
minimum of the Guidelines range for his particular offense. See

Id.; see also United States v. Steele, 714 F.3d 751, 752 (2d

 

Cir. 2013). Since the minimum sentence within Defendant’s
Guidelines range is 360 months, Defendant is not eligible for a
sentence reduction under Amendment 782.

Defendant also asserts that the First Step Act entitles him
to a reduced sentence because, as of 2018, his prior conviction
for possession with intent to distribute marijuana can no longer
serve as a predicate to enhance his mandatory minimum sentence.
Defendant’s argument misinterprets Section 401 because the

provision relating to enhanced mandatory minimums does not apply

6
Case 1:07-cr-00396-CMH Document 132 Filed 12/11/20 Page 7 of 7 PagelD# 911

retroactively. 132 Stat. 5194, 5221 (Dec. 21, 2018). The Act
makes clear that the amendments “shall apply to any offense that
was committed before the date of enactment of this Act, if a
sentence for the offense has not been imposed as of such date of
enactment.” Defendant was sentenced on May 12, 2008, well
before the Act was enacted on December 21, 2018. Since
Defendant’s sentence was imposed prior to the date of enactment,
the Act does not apply retroactively to change his mandatory
minimum sentence. Cf. United States v. Jordan, 952 F.3d 160,

172-74 (4th Cir. 2020); see also United States v. Thomas, 810 F.

 

App’ x 207 (4th Cir. 2020) (per curiam). Since the First Step Act
does not apply retroactively, Defendant is not entitled to a
sentence reduction.

For the foregoing reasons, the Court finds that Defendant
has not provided extraordinary or compelling reasons for
compassionate release as required by 18 U.S.C. §
3582(c)(1) (A) (i), and he does not qualify for a sentence
reduction under either Amendment 782 or the First Step Act. An

appropriate order shall issue.

C= Pn. Abts.

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
December /f, 2020
